COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Patrick Cox v. Cara Cox

Appellate case number:    01-15-00063-CV

Trial court case number: 2013-21966

Trial court:              245th District Court of Harris County

       On September 20, 2016, this Court withdrew its opinion and judgment and abated the
appeal because appellant petitioned for voluntary bankruptcy in the United States Bankruptcy
Court for the Southern District of Texas, Houston Division, under case number 16-32363. See
TEX. R. APP. P. 8.2. Through the Public Access to Court Electronic Records (PACER) system,
this Court has learned that the bankruptcy case closed on January 9, 2019.
      Unless any party to the appeal files a motion demonstrating good cause to retain this appeal
by May 10, 2019, this appeal will be reinstated and dismissed for want of prosecution.
       It is so ORDERED.

Judge’s signature: ___/s/ Justice Richard Hightower_______________
                    Acting individually  Acting for the Court


Date: __April 30, 2019____